The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3,5-12,15-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Larsson (20080252412).

As per claim 1, Larsson (20080252412) teaches a computer-implemented method, comprising: receiving, over a network, first audio data corresponding to a microphone of a first device (as, receiving information from a remote/secure network – para 0019),
the first audio data representing a voice of a user; determining, using at least one remote device, a user profile corresponding to first audio data by processing the first audio data with respect to voice fingerprint data in the user profile (as matching the input to the stored user speech (para 0012)),
 the user profile associated with at least one adjusted operating parameter; and sending, over the network, an instruction to the first device to cause the first device to be operated using the adjusted operating parameter (as, checking against a pre-defined verification phrase – para 0201; changing/updating the template based on the user profile regarding the latest stored template for comparison – para 0016). 

As per claim 2, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising: using the first audio data to determine a location of the first device, wherein the adjusted operating parameter is determined based at least in part on the location (as adjusting the level of security based on the geographic area – para 0469). 

As per claim 3, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising: determining personalized information associated with the identity of 

As per claim 4, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising: receiving operational data representing operation of the first device using the adjusted operating parameter; determining a second adjusted operating parameter based at least in part on the operational data; and associating the second adjusted operating parameter with the user profile. 

As per claim 5, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising: sending, from a remote device to the first device, data representing the adjusted operating parameter (as transmitting the updated template – para 0017). 

As per claim 6, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising: storing, by the at least one remote device, data associating the first device with the identity of the user (as storing the updated verification templates –para 0016, to a remote location – para 0017). 

As per claim 7, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a user interface using the adjusted 

As per claim 8, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising causing the user device to operate an output process using the adjusted operating parameter (as, after adjusting the verification system operator, outputting verification results – see para 0016). 

As per claim 9, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a display using the adjusted operating parameter (para 0277-0279, including table us00006, showing a display used in the verification system. 

As per claim 10, Larsson (20080252412) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate an input process using the adjusted operating parameter (as after updating the templates, causing the device to use the newly updated parameter/templates, for verification – para 0216). 

	Claims 11,12,15-20 are system claims performing the steps of the method steps in claims 1-3,5-10 above and as such, claims 11,12,15-20 are similar in scope and content to claims 1-3,5-10 and therefore, claims 11,12,15-20 are rejected under similar rationale as presented against claims 1-3,5-10 above.  Furthermore, Larsson (20080252412) teaches processor and . 

Claim(s) 1,4,11,13,14 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Matthews III (20130295913).
As per claim 1+4, and addressing claim 1 features, Matthews III (20130295913) teaches a computer-implemented method, comprising: receiving, over a network, first audio data corresponding to a microphone of a first device (as, receiving and transmitting speech over a network of devices – fig.1, with 102 containing the coordination architecture; see also figure 7),
the first audio data representing a voice of a user; determining, using at least one remote device, a user profile corresponding to first audio data by processing the first audio data with respect to voice fingerprint data in the user profile (using speech recognition – para 0135, to determine which user is accessing the system – as determining if a child or kid family member is accessing the system –para 0044, and setting the device according to the set usage function – para 0050),
 	the user profile associated with at least one adjusted operating parameter; and sending, over the network, an instruction to the first device to cause the first device to be operated using the adjusted operating parameter (as, based on the status of the recognized user, ie a child family member, changing the parameters of their device – para 0042, 0044, 0047).
	As per claim 1+4, and addressing claim 4 features, Matthews III (20130295913) teaches the computer-implemented method of claim 1, further comprising: receiving operational data representing operation of the first device using the adjusted operating parameter (as the user is limited based upon the parent dashboard settings – para 0044, 0046);


Claims 11, 14 are system claims performing the steps of the method steps in claims 1,4 above and as such, claims 11,14 are similar in scope and content to claims 1,4 and therefore, claims 11,14 are rejected under similar rationale as presented against claims 1-3,5-10 above.  Furthermore, Matthews III (20130295913) teaches processor and storage/memory – para 0070.

As per claim 13, Matthews III (20130295913) teaches the claim limitations of the independent claim (11) of which Matthews III (20130295913) teaches, as noted above.  Further to claim 13, Matthews III (20130295913) teaches determine personalized information associated with the identity of the user; associate, by the at least one remote device, the personalized information with the first device; after association of the personalized information with the first device (as tying the user and privileges – para 0044-0047, with the device), determine the user is no longer operating the first device; and after determination of the user is no longer operating the first device, disassociate, by the at least one remote device, the personalized information with the first device (as, shutting down the device – para 0053, 0054; and changing membership and settings, to the control hub – para 0113).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Basu (6219640) teaches facial recognition tied with audio feature extraction and speaker identification (Fig. 1, subblock 28, performing the audio-visual verification), wherein the video/face movements – fig.1, subblock 20,24; and fig. 1 subblock 14,16; and col. 1 lines 50-62, col. 6 lines 4-58; wherein mouth features are used – col. 4 lines 10-15.  
Hansen (20140075351) teaches an activation application matrix that tracks device usage with the current user profile with tracking application usage (para 0179).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
09/29/2021